Citation Nr: 1612572	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse is a veteran for the purpose of establishing the appellant's basic entitlement to VA death benefits. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The appellant is seeking entitlement to VA death benefits as the surviving spouse of her husband who died in May 1993.  The appellant has asserted that her husband served as a recognized guerilla in the service of the Armed Forces of the United States, in the Philippines, from March 1942 to September 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which held that the appellant was not eligible for VA death benefits because her husband did not have qualifying military service to establish eligibility for VA benefits.

On her April 2010 substantive appeal, the appellant indicated that she wanted a Board hearing via video conference.  The appellant was scheduled for a video conference hearing in June 2011 and notice of the hearing was sent to her address of record; however, the appellant did not appear for the scheduled hearing and she has not provided good cause as to why a new hearing should be scheduled.  The hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  

The Board denied this appeal in an August 2011 decision.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2014 decision, the Court set aside the Board's decision and remanded the matter for VA to seek verification of service from the Department of the Army. 

Upon return from the Court, the Board remanded the matter in March 2015.  The matter has now been returned to the Board.  

In December 2015, the appellant's attorney filed a request at the RO to have a list of questions forwarded to the U.S. Department of the Army.  These questions concern the nature and procedure of that agency's search into its records as it concerns whether the appellant's husband had qualifying service.  The Veteran's attorney clarified that he had already submitted a request directly to the U.S. Department of the Army, but had received no reply.  At present, the Board must deny this request.  Neither the Veterans Benefits Administration nor the Board has jurisdiction to compel another Federal agency to produce answers to a list of questions concerning that other agency's internal operating procedures.  See 38 C.F.R. §§ 3.100(a), 20.101 (2015).  Moreover, the attorney's list of questions does not represent "relevant records" existing at another Federal agency or documents potentially held by a VHA employee.  Therefore, it is not within VA's duty to assist to seek such information.  See 38 C.F.R. § 3.159(c)(2) (2015); Nohr v. McDonald, 27 Vet. App. 124, 133-34 (2014); see also 38 C.F.R. § 20.711 (2015) (concerning the Board's subpoena power).  For these two reasons, the Board cannot grant the attorney's request to submit the list of questions to the Department of the Army and ask that agency to respond.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The U.S. Department of the Army has determined that it was unable to verify that the appellant's deceased husband had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces. 





CONCLUSION OF LAW

The criteria for establishing that the appellant's deceased husband was a "veteran" have not been met, and, thus, she is not eligible for VA benefits based on his service.  38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1 , 3.40, 3.41, 3.203 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this appeal, the appellant maintains that her husband had qualifying service in the Philippines during World War II. 

A.  Applicable Law

Generally, in order to qualify for VA benefits, a claimant or the party upon whose service the claimant predicates the claim must be a "veteran."  27 Vet. App. 95, 98 (2014) (citing Donnellan v. Shinseki, 24 Vet. App. 167, 170-71 (2010) (internal quotations omitted).  A "veteran" is "a person who served in the active military, naval, or air service," and was discharged under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d) (2015).  In July 1941, President Roosevelt placed the military forces of the Philippines in the service of the U.S. Armed Forces of the Far East, and members of the Philippine forces who fought against the Japanese or who fought as guerrillas during the Japanese occupation may be eligible for certain veteran's benefits from the United States. See id. (citing Capellan v. Peake, 539 F.3d 1373, 1375 (Fed.Cir.2008); 38 C.F.R. §§ 3.40 (allowing dependency and compensation and burial benefits for Philippine guerrilla service), 3.203 (detailing the general evidentiary requirements for proving veteran status) (2015).

 The evidentiary requirements for proving service are set forth in 38 C.F.R. § 3.203, which provide in pertinent part:

(a) Evidence submitted by a claimant.  For the purpose of establishing entitlement to ... dependency and indemnity compensation or burial benefits the Department of Veterans Affairs may accept evidence of service submitted by a claimant (or sent directly to the Department of Veterans Affairs by the service department), such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:

(1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody or, if the copy was submitted by an accredited agent, attorney or service organization representative who has successfully completed VA-prescribed training on military records, and who certifies that it is a true and exact copy of either an original document or of a copy issued by the service department or a public custodian of records; and

(2) The document contains needed information as to length, time and character of service; and

(3) In the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.

(c) Verification from the service department.  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section (and paragraph (b) of this section in pension claims), the Department of Veterans Affairs shall request verification of service from the service department.

38 C.F.R. § 3.203; 27 Vet. App. at 99.  

Section 3.203(a) uses the term "may" and thus gives VA discretion to determine whether the evidence submitted to establish service is itself sufficient, without additional service department verification.  27 Vet. App. at 99.  The word "shall" in section 3.203(c) requires that VA request service verification from the service department when either the claimant submits no evidence of service or VA determines that the evidence submitted does not satisfy the requirements of subsection (a).  Id. at 100.  Therefore, VA is prohibited from finding that a person served in the U.S. Armed Forces based on anything other than a document issued by a service department or verification by a service department.  Id.  

B.  Discussion

In this case, the appeal must be denied as the appellant's husband has not been shown to have recognized service. 

The Board previously denied this claim in August 2011.  At that time, the RO had requested verification of the appellant's husband's service from the National Personnel Records Center (NPRC), which is a part of the National Archives and Records Administration (NARA).  

The NPRC's first response, in May 2009, noted that her husband had no service as a member of the Philippines Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Then in June 2009, the appellant submitted evidence of her husband's service, including an identification card from Anderson Fil-American Guerrillas, affidavits from two persons attesting to service with her husband, and a certificate recognizing and thanking her husband for his service, signed by President Barack Obama.  Consequently, the RO submitted a second request to the NPRC later in June 2009 for verification of the appellant's husband's service.  The NPRC again provided a negative response in September 2009. 

The RO submitted a third request to the NPRC in October 2010, this time using a different identifying number supplied by the appellant and documents provided by the appellant.  In November 2010 the NPRC provided a third response, indicating that no change was warranted.  Ten days later in November 2010, the RO received a NARA Form 13075, completed by the appellant, in which she noted that her husband separated from service in September 1945 at "Army Forces 48 LGF, Luzon Guerilla." 

Based on this record, the Board denied the claim in August 2011.  Upon appeal to the Court, it was determined that attempts to verify the service of the appellant's husband must be made with the Department of the Army, instead of the NPRC.  See 27 Vet. App. at 102.  The Court remanded the matter for this reason.  

Upon remand from the Court (and a subsequent remand by the Board), this matter was referred to the Department of the Army in April 2015.  That agency responded in June 2015 by forwarding a May 2015 memorandum.  This memorandum states that "[b]ased on our review of the information you provided and official information contained in Army records maintained by the [NPRC], we are unable to verify service for [the appellant's husband]."   The memorandum went on to discuss the specific documents considered in reaching this conclusion.  Next, the memorandum sets forth the Army's conclusion that it "found no official records that [the appellant's husband] submitted an Affidavit for Philippine Army Personnel (AGO Form 23) to be recognized as a member of the Philippine Commonwealth Army in the Service of the Armed Forces of the United States during World War II," which membership was finalized in 1948.  Finally, the memorandum sets forth the Army's conclusion that it "found no official records pertaining to service as a former member of the Commonwealth Army or to the units in which [the appellant's husband] is alleged to have served as identify by [the appellant and two additional affiants]," and "no official record indicating that [the appellant's husband] served under U.S. Army Colonel Bernard L. Anderson, a guerilla until commander."  For this reason, the Army determined it was "unable to certify that [the appellant's husband] was a member of a recognized guerilla unit or that he was a former member of the Commonwealth Army with unrecognized guerilla service under a recognized commissioned officer."  (The Department of the Army submitted a duplicate copy of this memorandum in June 2015 with a June 2015 date.)  

The Board must find that this response from the Department of the Army is determinative.  It considered all of the relevant information, including information the appellant submitted after the prior request sent to NPRC.  See 27 Vet. App. at 103.  It also addressed whether the appellant's husband had unrecognized guerilla service.  See id. at 103-04.  

As the Court pointed out in its decision, the appellant submitted her own evidence, including affidavits and an Anderson Fil-American Guerrillas identification card, in support of the appeal.  The appellant's documents, including the Anderson Fil-American Guerrillas identification card, are not adequate to verify the Veteran's service.  As the Court noted in its decision, this identification card, on its face,  provides the time, length, and character of the appellant's husband's service.  See 27 Vet. App. at 103.  The appellant argues that the identification card constitutes a U.S. service document because it was issued by the Anderson Fil-American Guerrillas, a group that identified itself as recognized by the U.S. government.  Id. at 103.  

On its face, this identification card states "Recognized by the U.S.A. Government."  It was not issued by any U.S. service department, including the U.S. Department of the Army, or other government agency.  The fact that this group may identify itself as recognized by the U.S. government does not mean it is a unit, agency, or organization with authority to act on behalf the Army.  See, e.g., 27 Vet. App. at 101 ("Absent evidence of delegation to NPRC of the service department's authority to determine qualifying service, the plain mandatory language of VA's regulation controls.").  In fact, the second page of this document includes a notation at the bottom identifying the "Major Service/Branch" as "PAF," which is consistent with the Philippine Air Force.  The certifying officials also appear to be members of the Philippine military.  As such, this document is not consistent with a service department record, as defined in § 3.203.  See 27 Vet. App. at 103.  

As indicated, the appellant also submitted a certificate signed by President Barack Obama issued in the memory of the appellant's husband.  It recognizes his "devoted and selfless consecration to the service of our country in the Armed Forces of the United State."  Importantly, this certificate provides no information detailing the type, place, or circumstance of that service being recognized by the certificate.  In fact, it does state that the "service of our country in the Armed Forces of the United State" was service as recognized under 38 C.F.R. § 3.40.  Therefore, this document alone, although it might appear to indicate that the appellant's husband might have had some type of service, cannot be considered determinative in light of the service department's finding that he did not have recognized service.  

In light of the foregoing, there is no basis to find that the appellant's husband had recognized service for purposes of establishing basic eligibility for VA death benefits.  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.  

Likewise, VA's duties to notify and assist are no longer applicable under such circumstances.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  This notwithstanding, the Board finds that the appellant has been afforded all assistance reasonably possible.  Multiple attempts have been made through the NPRC and the Department of the Army to determine if the appellant's husband had recognized service.  It does not appear at present what additional assistance, outside the service department, might be reasonably available since the Department of the Army provided its negative verification response.  See 27 Vet. App. at 102.  As such, the Board finds that VA's duty to assist the appellant has been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2015).  

In light of the foregoing, this appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  





ORDER

The appeal to establish veteran status for the appellant's deceased husband, and her basic entitlement to VA death benefits, is denied. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


